EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Seafarer Exploration Corp. (the “Company”) on Form 10-Q for the periodendedJune 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kyle Kennedy, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section1350 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 22, 2011 By: /s/ Kyle Kennedy Kyle Kennedy President,Chief Executive Officer and Chairman of the Board (Principal Executive Officer and acting Principal Accounting Officer)
